EXHIBIT A
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    §    Chapter 11 Case
                                                          §
Old LC, Inc., et al.1                                     §    Case No. 19-11791 (BLS)
                                                          §
                  Debtors.                                §    Jointly Administered

                                                          §
Official Committee of Unsecured Creditors                 §
of Old LC, Inc., et al., for and on behalf of             §
the estates of Old LC, Inc., et al.;                      §
                                                          §
                                    Plaintiff,            §
                                                          §
v.                                                        §    Adv. No. 20-51002 (BLS)
                                                          §
Upfront V, LP, Breakwater Credit                          §
Opportunities Fund, L.P.; Upfront GP V,                   §
LLC; Mark Suster; Dana Kibler; Gregory                    §
Bettinelli; Saif Mansour; Aamir Amdani;                   §
Eric Beckman; Darrick Geant; and Joseph                   §
Kaczorowski                                               §
                                                          §
                                    Defendants.           §

         JOINT STIPULATION CONCERNING MOTION TO DISMISS DEADLINES

         Plaintiff Official Committee of Unsecured Creditors (the “Committee”) of Old LC, Inc.;

Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. (collectively, “Loot Crate” or the

“Debtors”), and Defendants Upfront V, L.P., Upfront GP V, LLC, Mark Suster, Dana Kibler, and

Gregory Bettinelli, (collectively, the “Upfront Defendants,” and collectively with the Committee,

the “Parties”) file this Joint Stipulation Concerning Motion to Dismiss Deadlines, and hereby

stipulate and agree as follows:



     1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC
Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn:
Mark I. Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.
       1.      The Upfront Defendants filed their Motion of Upfront V, L.P., Upfront GP V, LLC,

Mark Suster, Dana Kibler, and Gregory Bettinelli to Dismiss First Amended Complaint and

Objection to Claims and Motion to Strike Prayer for Compensatory Damages (the “Motion to

Dismiss”) on March 5, 2021 [D.I. 35].

       2.      Pursuant to the Court’s Order Approving Joint Stipulation Extending Time to

Respond to First Amended Complaint, the Committee is currently scheduled to respond to the

Motion to Dismiss on or before March 26, 2021 and any reply brief from the Upfront Defendants

is due on or before April 9, 2021. [D.I. 32].

       3.      Subject to Court approval, the Parties have agreed to a short extension of the

briefing schedule such that the Committee shall file its response to the Upfront Defendants’ Motion

to Dismiss on or before April 5, 2021. And the Upfront Defendants shall file any reply brief in

support of the Motion to Dismiss on or before April 19, 2021.

       4.      Except as stipulated herein, the Parties agree that all other matters and deadlines

will be governed by the applicable rules and any Scheduling Order entered by the Court.

       5.      This stipulation is without prejudice to an application for, or stipulation to, a further

extension of the response deadlines set forth herein.

Dated: March 24, 2021
Wilmington, Delaware                   Respectfully submitted,

                                       MORRIS JAMES LLP

                                       /s/ Jeffrey R. Waxman
                                       Jeffrey R. Waxman (DE Bar No. 4159)
                                       Eric J. Monzo (DE Bar No. 5214)
                                       Brya M. Keilson (DE Bar No. 4643)
                                       500 Delaware Avenue, Suite 1500
                                       Wilmington, DE 19801
                                       Telephone: (302) 888-6800
                                       Facsimile: (302) 571-1750
                                       E-mail: jwaxman@morrisjames.com


                                                  2
E-mail: emonzo@morrisjames.com
E-mail: bkeilson@morrisjames.com

           -   and   -

Joel B. Bailey, Esquire
Joshua L. Hedrick, Esquire
HEDRICK KRING, PLLC
1700 Pacific Avenue, Suite 4650
Dallas, Texas 75201
Telephone: (214) 880-9625
Facsimile: (214) 481-1844
E-mail: Josh@HedrickKring.com
E-mail: Joel@HedrickKring.com

           -   and   -

Samuel M. Stricklin, Esquire
STRICKLIN LAW FIRM, P.C.
Palisade Central II
2435 North Central Expressway
Suite 1200
Richardson, Texas 75080
Telephone 972-2388687
E-mail: Sam.stricklin@stricklaw.pro

Counsel for Plaintiff

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson
Dean A. Ziehl (NY Bar No. 4133971)
James K.T. Hunter (CA Bar No. 73369)
Colin R. Robinson (DE Bar No. 5524)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Email: dziehl@pszjlaw.com
Email: jhunter@pszjlaw.com
Email: crobinson@pszjlaw.com

Counsel for Defendants Upfront V, L.P., Upfront GP V,
LLC, Mark Suster, Dana Kibler, and Gregory Bettinelli



          3
